Citation Nr: 1007595	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-37 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a waiver of pension overpayment in the amount 
of $8,272.00.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to December 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
decision that the Veteran's request for a waiver of 
overpayment was not timely filed.  In October 2009, a Travel 
Board hearing was held before the undersigned; a transcript 
is associated with the Veteran's claims file.  


FINDING OF FACT

On October 27, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he intended to withdraw his appeal seeking a 
waiver of pension overpayment in the amount of $8,272.00; 
there is no question of fact or law remaining before the 
Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claim seeking a waiver of 
pension overpayment in the amount of $8,272.00; the Board has 
no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the 
Veteran's expression of intent to withdraw his appeal, 
discussion of the application/impact of the VCAA is not 
necessary.
B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

As an initial matter, the Board notes that according to the 
October 2007 statement of the case, the Veteran was notified 
in August 2005 that he had an overpayment of nonservice-
connected pension benefits in the amount of $19,349.00, due 
to retroactive receipt of benefits from the Social Security 
Administration (SSA).  After the Veteran filed his request 
for a waiver of pension overpayment in June 2007, additional 
information was received from the SSA regarding his benefits 
payments, and his debt was reduced to $8,272.00.

At the October 2009 Travel Board hearing, the Veteran 
testified that he was satisfied with the reduction of the 
pension overpayment to $8,272.00, and that he was making 
payments towards that debt.  He stated that he had no further 
disagreement regarding this matter.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
the appeal must be dismissed.


ORDER

The appeal seeking a waiver of pension overpayment in the 
amount of $8,272.00 is dismissed.  

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


